 In theMatter of MILES LABORATORIES,INC., EMPLOYERandDISTRICTNo. 103,INTERNATIONALASSOCIATIONOF MACHINISTS,PETITIONERCase No. 13-RC-1412.--Decided November 9, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before John P. vonRohr, hearing officer.At the hearing the Employer and District 50,UnitedMineWorkers of America, and its Local Union 12273, hereincalled the Intervenor, moved to dismiss the petition on the grounds :(a) That a current contract between them is a bar to this proceeding,and (b) that the units requested by the Petitioner are inappropriate.For the reasons hereinafter set forth, the motion to dismiss is herebygranted.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [ChairmanHerzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:-The Employer and Intervenor have been under collectivebargain-ing agreements since 1941.The latest agreement between them wasexecuted on September 15, 1948, for a period of 2 years.Article IXof this agreement provides :This agreement shallremain infull force and effect for a periodof two years except as provided in Article 5, Section 1 of thisagreement, from September 15, 1948 and for additional annualperiods of one year unlesseither party, by written notice to the92 NLRB No. 7.23 24DECISIONSOF NATIONALLABOR RELATIONS BOARDother party 60 days prior to September 15, 1950, or September 15thof any succeeding year serve notice upon the other party of itsdesire to cancel this agreement.Article V, Section 1 provides in part :The wage rates schedules as established by this agreement andattached hereto shall become effective September 15, 1948 andremain in full force and effect for the duration of this agreementexcept as here and after provided.The Union or the Companymay, by written notice to the other party 60 days prior to March15th or September 15th of each year, request conferences for thepurpose of discussions on the wage rates schedules only . . .-On November 17, 1949, following negotiation of wage revisionsunder the latter provision, the Employer and Intervenor executed anaddendum to the contract granting certain increases in wages andinsurance benefits.The addendum also provided that ". .. neitherthe Union nor the Company will request opening or cancellation ofthe contract as provided for in Article 5, Section 1 until September15, 1950 and in Article 9 until 60 days prior to September 15, 1951."The Employer and Intervenor assert that their contract as thusextended constitutes a bar to this proceeding.The Petitioner con-tends that the contract is precluded from serving as a bar by the timelyfiling of the petition in this case.'It also asserts that it gave timelynotice of its representation claim to the Employer, within 10 daysbefore filing the petition.,The effect of the parties' supplemental agreement of November 17,1949, was to extend the term of the September 15, 1948, contract foran additional year, at a time when the initial term of the contract hadapproximately 10 months yet to run. In similar circumstances wehave held that a contract thus "prematurely" extended does not bara representation proceeding upon a petition timely filed within thecontract's original term.3We have further held, however, that to beeffective in forestalling a contract bar, the petition in such case must'The Petitioner also contends that the Employer and Intervenor had at the time of thehearing reopened the 1948 contract for negotiations.The record only discloses,however,that the parties were in process of renegotiating wages under the limited provisions ofArticle V, Section 1, of the contract as extended by the addendum above quoted.2Cf.General Electric X-Ray Corporation,67NLRB 997,holding that although informalnotice of a rival representation claim normally prevents a later executed contract fromserving as a bar, such notice must be followed within 10 days by a petition filed with theBoard,in order to preserve the effectiveness of the notice itself in forestalling a contractbar.aMcCord Corporation,90 NLRB No.101 ;Gimbel Brothers,Inc., 87NLRB 449 ;WesternElectric Company,87 NLRB 544. MILES LABORATORIES, INC.be timely in relation to the automatic renewal, or "Mill B," 4 dateprovided in the original contract.5The petition in this case was filedon July 17, 1950.As this was approximately the "Mill B" date ofthe September 15, 1948, contract, the issue arises as to whether thepetition was in fact timely.We believe it to be clear from the language of the contractual pro-visions quoted above that the term of the original contract began onSeptember 15, 1948.6The last day.of the contract's initial 2-yearterm was therefore September 14, 1950. In theLittleBoolecase,'WA observed that bargaining practices indicate that the intent ofparties to contracts containing automatic renewal provisions is toprovide a periodin?,mediately before the end of the contract termtonegotiate outstanding differences and thus avoid interruption of con-tractual relations.In interpreting the automatic renewal provisionin that case,' we concluded that the last day of the contract's originalterm should be included, and counted as the final day of the automaticrenewal period in computing the "Mill B" date.The provision inthe present case' even more clearly supports such an interpretation.Applying these principles of computation to this case,.we find thatthe "Mill B" date, on which the contract would have become: auto-matically renewed and a. rival claim. or petition become untimely, wasJuly 17, 1950, the very day on which the petition was filed.Thus,as the petition was not filedbefore.the effective date of the contract'sautomatic renewal provision, we find that it does not itself precludethe operation of the contract as a bar.In support of the Petitioner's further contention that, in any event,it give the Employer a timely informal notice, of its representationclaim before filing its petition, the Petitioner introduced in evidencea copy of a letter dated July 12,1950,addressed to the Employer,claiming majority designation and asking for a bargaining conference.4 So called for the case ofMill B, Inc.,40 NLRB 346, in which it was first held that apetition must be filed before a contract's automatic renewal provisions become effective.5hlodine Alanufactnring Company,89 NLRB 1360;Swift & Company,86 NLRB 1329International. Harvester Co. (McCormickWorks), 85 NLRB 1260.This interpretation of the contract's duration clause is reenforced by the language ofthe provisions as to wages and their reopening, set forth above.Thus although the prin-cipal term of the contract is described as "two years . . . from September 15, 1948," theprovision as to wages recites that they "shall become effective September 15, 1948 andremain in full force and effect for the duration of this agreement. . .It is apparent,we believe, that both provisions are intended to describe the same contractual term, andthat the first day of this term was September 15, 1948.7Little Rock Furniture Manufacturing Company,80 NLRB 65.sThe provision there was for notice to be given a specified number of days "prior tothe expiration date."I.e.,that notice should be given "60 days prior to September 15, 1950, or September15th of any succeeding year." 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner's representative testified that he forwarded the originalof this letter by ordinary (unregistered) mail onJuly12 or 13. Sev-eral witnesses for the Employer, however, testified unequivocally thatthe Employer did not receive such a letter.The record contains noother evidence that informal notice of its claim was given by thePetitioner to the Employer.We find that it is not established thatthe Employer in fact received notice of the Petitioner's representationclaim bfore the petition was filed in this case 10As the petition in this case. was untimely, and as it is not shownthat the Petitioner gave timely notice of its claim to the Employerwithin 10 days before filing its petition, we find that the contractbetween the Employer and Intervenor is a bar to this proceeding.We shall therefore dismiss the petition, without prejudice to the filingof a new petition at an appropriate time before the extended contract'sexpiration date.-ORDERIT is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.410 Snyder Engineering Corporation,90 NLRB 783.u In view of our disposition of the contract bar issue,we find it unnecessary to considerthe unit issues involved in this proceeding.